Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant is advised that this application has been redocketed recently to the undersigned examiner.  
	New claims 16-22 have been added.  Claims 1-12 and 15-22 are now pending in this application.  
New claims 21-22 are directed to another invention that lacks unity of invention.  Pan et al. (WO 2005/082089) explicitly discloses a compound in Example 3, 3-{4-[6-(4-cyclohexyl-3-trifluoromethyl-phenoxymethyl)-pyridin-3-yl]-piperazin-1-yl}-propionic acid, which is readable on at least claim 1.  Under lack of unity rules, unity of invention exists only when there is a technical relationship among the claimed inventions involving one or more of the same or corresponding special technical features.  The expression “special technical features” is defined as meaning those technical features that define a contribution which each of the inventions, considered as a whole, makes over the prior art.  The “contribution over the prior art” is considered with respect to novelty and inventive step.  In the present case, there is no special technical feature that defines the inventions because a compound of claim 1 is anticipated by Pan et al. and any contribution that the animal treatment method invention of claims 21-22 would have to come from the specifics of the method. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-22 are withdrawn from consideration as being directed to a nonelected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  
In the response filed on 3/4/2022, Applicant requests rejoinder of claims 11, 12 and 15.  In view of Applicant’s request, review of previously withdrawn claims have been made with the following effect: claims 1-8, 10-12, and 15-20 will presently be examined in this Office action.  Claims 9 and 21-22 are withdrawn from further consideration for lack of unity of invention for the reasons set forth in the Office action of 9/21/2021 and herein.  
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-8, 10-12, and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) R9 definition is indefinite.  The phrase “in the case that” is recited several times to define R9, but it is unclear what or how much this phrase modifies, before and/or after the recitation of the phrase.  

    PNG
    media_image1.png
    343
    744
    media_image1.png
    Greyscale

Claims that depend on claim 1 that do not cure this deficiency are included in this ground of rejection.  
	(2) Improper Markush language is used throughout the claims.  The phrase “[selected from] the group consisting of” must end with an “and” before the last member of the group.  Several examples are shown below:

    PNG
    media_image2.png
    97
    679
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    169
    598
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    247
    569
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    175
    861
    media_image5.png
    Greyscale

	(3) In claim 3, “The compounds” should be changed to the singular, “The compound” or “A compound.”    

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7, 11, 12, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pan et al. (WO 2005/082089).
	Pan et al. disclose immunosuppressant compounds, one of which is explicitly exemplified in Example 3 as 3-{4-[6-(4-cyclohexyl-3-trifluoromethyl-phenoxymethyl)-pyridin-3-yl]-piperazin-1-yl}-propionic acid, the structure of which is copied below with annotations that refer back to the claims of the instant application:

    PNG
    media_image6.png
    227
    609
    media_image6.png
    Greyscale


See also claims 1-8, 10-13.  Pan’s claim 9 specifically recites the above compound of Example 3 and claim 10 recites a pharmaceutical composition that additionally contains a pharmaceutically acceptable excipient.  
	Product claims of 11-12 are noted, but they read on Pan’s composition.  Because the same exact compound is in Pan’s composition, it is capable of functioning as claimed herein.
	The claims are thereby anticipated.
	The IDS of 5/25/2022 is noted.  The IDS consists of Registry numbers.  The Registry number 1427969-88-7 is representative and is applied below. 
Claims 1-3, 5-6, 11-12, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Registry Number 1427969-88-7, copied below:
    PNG
    media_image7.png
    444
    573
    media_image7.png
    Greyscale
 

	The compound registered as Registry Number 1427969-88-7 was entered in the STN database in 2013, so this is evidence of prior art.  Claims 1-3, 5-6, 11-12, and 17 read on this compound and they are anticipated.  The product claims 11-12 do not further distinguish from the compound per se, which compound has properties that cannot be separated from itself, so claims 11-12 are included in this ground of rejection.  Because the same compound is used in the “product,” the metes and bounds of claims 11-12 encompass the compound disclosed by above Registry Number entry.  
	For these reasons, all claims are rejected.  No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN PAK whose telephone number is (571)272-0620.  The Examiner can normally be reached on Monday to Friday from 8:30 AM to 5 PM.  

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's SPE, Fereydoun Sajjadi, can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1600.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN PAK/Primary Examiner, Art Unit 1699